Per Curiam
Petitioner, appearing pro se, files under the above caption what he designates as a “Motion to file and proceed in forma pauperis on typewritten papers.”
As the relief sought relates to a proceeding in an inferior court, certified copies of all proceedings, orders and entries pertaining to the subject-matter should be set out in the petition or made exhibits thereto as required by Rule 2-35 of this court.
Petitioner has failed to comply with this rule and the petition is, therefore, denied.
Note. — Reported in 165 N. E. 2d 606.